Citation Nr: 1453842	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to January 1969.  He died in April 2010 and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This case was previously before the Board in June 2014 and was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran died in April 2010; the Veteran's death certificate indicated that the immediate cause of death was ischemic cardiomyopathy due to coronary artery disease.

2.  In June 2014 the Board determined that heart disease was not present in service, manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to his service, to include exposure to herbicides.

3.  After the Veteran's death, service connection was granted for one disability, left knee degenerative arthritis, rated as 30 percent disabling.

4.  The evidence of record does not demonstrate that a service connected disability was either the principal or a contributory cause of the Veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2010 the appellant was informed of the evidence and information necessary to substantiate the claim, the information required of her to enable VA to obtain evidence in support of her claim, the assistance that VA would provide to obtain evidence and information in support of her claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  In the May 2010 letter the appellant received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

In specific consideration of the claim of service connection for the cause of the Veteran's death, the Board notes that in the adjudication of a DIC claim under 38 U.S.C.A. § 1310, when a Veteran had service-connected disability during his lifetime, VCAA notice must include a statement of the conditions for which a veteran was service connected at the time of his or her death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-3 (2007).  A July 2012 RO letter informed the appellant that the Veteran had been granted service-connection for left knee disability in a May 2012 Board decision.  

Duty to Assist

 Service treatment records are associated with the claims file, as are VA medical records.  The general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Accordingly, in July 2014 an opinion was obtained that addresses the medical matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c )(3). There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2). 

The Veteran's death certificate reflects that he died on April [redacted], 2010, of ischemic cardiomyopathy due to coronary artery disease.  After his death, service connection was granted for left knee degenerative arthritis, rated as 30 percent disabling.

The Board observes that a June 2014 Board decision found that the Veteran's heart disease was not present in service, manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to his service, to include exposure to herbicides.  This case currently before the Board involves the appellant's assertion that the Veteran's heart disability was caused or aggravated by treatment for his service-connected left knee disability.

The Veteran underwent a total left knee replacement on July 28, 2006.  He had to be transferred the following day to the intensive care unit due to a drop in blood pressure, a gastrointestinal bleed, and acute renal failure.  The Veteran eventually stabilized and was transferred to the rehabilitation service on August 17, 2006.

In July 2014 a VA physician indicated that he had reviewed the Veteran's claims file.  The examiner stated, concerning the Veteran's August 2006 VA left knee treatment, in pertinent part, as follows: 

The injury noted above was not incurred in service but as a result of VA knee surgery.  The veteran's early postop care was characterized by a gastrointestinal bleed and hypotension.  The resultant acute tubular necrosis of the kidneys markedly aggravated his prior mild to moderate chronic renal insufficiency from hypertension.  He required intensive care management and dialysis.  He later was transferred to a rehabilitation unit to continue his overall recovery.  His renal function returned to its preoperative baseline without any permanent aggravation.  He died on 04/[redacted]/2010 of ischemic cardiomyopathy due to coronary artery disease.  There is no evidence of any cardiac event or complication during his 2006 knee replacement hospitalization.  

This opinion is extremely probative and competent evidence demonstrating no causal link between the knee treatment in 2006 and the Veteran's death in 2010 of ischemic cardiomyopathy. The examiner reviewed the record and provided a rationale for his opinion. The Board can find no competent medical evidence linking the Veteran's service connected left knee disability, and the treatment associated with it, to his death.  

As for the question of whether August 2006 treatment for the Veteran's service-connected left knee disability was either a principal or a contributory cause of the Veteran's death, the July 2014 VA examiner indicated that the Veteran had stabilized following such treatment and specifically indicated that there had been no cardiac event or complication during his August 2006 knee replacement hospitalization.

In adjudicating a claim, the Board must assess the competence and credibility of an appellant's statements.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Whether the treatment received for his service-connected left knee disability was either the principal or a contributory cause of the Veteran's death is not a question that can be determined by mere observation and is not a simple question.  The appellant has provided no evidence that she has training or a background in medical matters.  For these reasons, the Board finds that the appellant's opinion in this regard is not competent evidence and therefore not probative of any fact in this case.

The "benefit of the doubt" rule does not apply because the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


